             Case 4:19-cr-00341-DC Document 14 Filed 05/09/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                                                                                       FILED
                             WESTERN DISTRICT OF TEXAS                                  MAY       9 2019
                                   PECOS DIVISION
                                                                                  CLERK,          DRUjT COURT
UNITED STATES OF AMERICA,                        §                               WESTERN
                                                                                           U.S.
                                                                                             DI      JF TEXAS
                                                                                                   DPUTY c[
          Plaintiff,                             §   NOP49- CR                 34       1
V
                                                 §   INDICTMENT
                                                 §
JOSE VELAZQUEZ-MIRAFUENTES,                      §   {Vio: 8 U.S.C. § 1324(a)(1)(A) (ii) & (B)(i),
JORGE LUIS AL VARADO-RIVERA,                     §   Transportation of Illegal Aliens
                                                 §   8 U.S.C. § 1326, Entry after Deportation]
          Defendants.                            §




THE GRAND JURY CHARGES:

                                          COUNT ONE
                              [8 U.S.C. § 1324(a)(1)(A) (ii) & (B)(i)]

     That on or about May 1, 2019, in the Western District of Texas, the Defendants,

                             JOSE VELAZQUEZ-MIRAFUENTES,
                             JORGE LUIS ALVARADO-RIVERA,

knowing and in reckless disregard of the fact that an alien, Sergio Manuel Alvizo-Reza, had come

to, entered, and remained in the United States in violation of law, did transport and move, and

attempted to transport and move said alien, by means of transportation or otherwise, for the purpose

of commercial advantage and private financial gain.

     A violation of Title 8, United States Code, Section 1324(a)(1)(A)(ii) & (B)(i).
             Case 4:19-cr-00341-DC Document 14 Filed 05/09/19 Page 2 of 3



                                            COUNT TWO
                                 [8 U.S.C. § 1324(a)(l)(A) (ii) & (B)(i)]

     That on or about May   1,   2019, in the Western District of Texas, the Defendants,

                                 JOSE VELAZQUEZ-MIRAFUENTES,
                                 JORGE LUJS ALVARADO-RIVERA,

knowing and in reckless disregard of the fact that an alien, Juan Aifredo Alvizo-Reza, had come to,

entered, and remained in the United States in violation of law, did transport and move, and attempted

to transport and move said alien, by means of transportation or otherwise, for the purpose of

commercial advantage and private financial gain.

     A violation of Title 8, United States Code, Section 1324(a)(1)(A)(ii) & (B)(i).


                                           COUNT THREE
                                           [8 U.S.C. § 1326]

              On or about May 1, 2019, in the Western District of Texas, Defendant,

                                 JOSE VELAZQUEZ.-MIRAFUENTES,

an alien, attempted to enter, entered, and was found in the United States having previously been

denied admission, excluded, deported, and removed therefrom on or about November 25, 2014, and

that the defendant had not received consent to reapply for admission to the United States from the

U.S. Attorney General or the Secretary of the Department of Homeland Security, the successor for

this function pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557.

          A violation of Title 8, United States Code, Section 1326.
             Case 4:19-cr-00341-DC Document 14 Filed 05/09/19 Page 3 of 3



                                          COUNT FOUR
                                          [8 U.S.C. § 1326}

              On or about May 1, 2019, in the Western District of Texas, Defendant,

                               JORGE LUIS ALVARADO-RI VERA,

an alien, attempted to enter, entered, and was found in the United States having previously been

denied admission, excluded, deported, and removed therefrom on or about September 8, 2017, and

that the defendant had not received consent to reapply for admission to the United States from the

U.S. Attorney General or the Secretary of the Department of Homeland Security, the successor for

this function pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557.

          A violation of Title 8, United States Code, Section 1326.



                                                   A TRUOi#IBI sqned by the

                                                       foreperson of the Grand Jury




B\()
                                                   FOREPERSON OF THE GRAND JURY
     JOHN F. BASH
    ,LNJTED fA&AJJ


     JAM1 DECKER
     Assistant U.S. Attorney
